Citation Nr: 0506289	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  02-17 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dementia secondary to a 
head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from June 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to service 
connection for dementia secondary to head trauma.

The appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

Furthermore, the Board notes that in February 2003, the 
veteran withdrew his appeal on the issue of entitlement to an 
initial compensable evaluation for a laceration scar above 
the left ear.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Our review of the claims file does not find that a letter to 
the veteran regarding the provisions of the VCAA on this 
issue has been sent to the veteran.  Accordingly, on remand, 
the RO should review the case and determine the extent to 
which further notice and assistance to the appellant is 
necessary to ensure full development of the claim for service 
connection for dementia secondary to a head injury.  The 
Board does not wish to "micromanage" the RO as to VCAA 
compliance, but the Court precedents cited above have 
instructed us that a decision in which there has been no VCAA 
advice provided to the appellant by the RO is unlikely to 
withstand judicial review.

In addition, with his substantive appeal on this issue 
received in October 2002, also received was a statement from 
the veteran on VA Form 21-4138 wherein he requested a hearing 
at the local RO in Waco, Texas.  As the request for an RO 
hearing was received at the same time as the substantive 
appeal on the issue of entitlement to service connection for 
dementia secondary to a head injury, it seems clear that the 
hearing request relates to this issue as well.  Our review 
does not find that the veteran has been afforded a hearing on 
this issue.  

The Board notes that a January 2003 letter notified the 
veteran that an informal conference or hearing he had 
requested had been scheduled for February 12, 2003.  A rating 
decision in March 2003, wherein the RO granted entitlement to 
service connection for PTSD, is annotated to the effect that 
an informal conference was held and a "DRO" (Decision 
Review Officer) decision made.  We also note that on February 
12, 2003, the veteran submitted a statement that, in view of 
the grant of service connection for PTSD, he would terminate 
his appeal for an evaluation of the scar above his left ear.  
There is no transcript of an RO hearing or a report of an 
informal conference.  A supplemental statement of the case 
(SSOC) on the issue of service connection for dementia 
secondary to a head injury does not refer to either a hearing 
or informal conference being held on this issue.  It appears, 
therefore, that the informal conference did not include the 
issue of service connection for dementia secondary to a head 
injury.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should review the claims file 
and insure that the provisions of the VCAA 
have been fully implemented with respect to 
the notice and assistance afforded to the 
veteran in this claim. 

2.  The RO should schedule the veteran for 
a hearing on the issue of entitlement to 
service connection for dementia secondary 
to a head injury, at the Waco RO.    

3.  After the above has been accomplished, 
and after undertaking any development 
deemed essential, the RO should 
readjudicate the appellant's claim with 
consideration of any additional evidence 
added to the record subsequent to the May 
2004 SSOC.  If it remains denied, the 
appellant and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


